DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of claims 1-7, 9-17, 19-21, and 32 in the reply filed on 02/14/2022 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings were received on 10/16/2020.  These drawings are considered by examiner.

   Preliminary Amendment
5. 	Applicant summits the Preliminary Amendment filed on 02/26/2021.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 9-13, 19-21, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2019/0141515), hereinafter “Kim“, in view of Johansson et al (US 2019/0223221), hereinafter “Johansson”.
Regarding claim 1, Kim teaches a method performed by a network node (Figure 7) for secure handling of early data transmission during Random Access procedure before Radio Resource Control (pars [0169-0171]), RRC, setup is complete (pars [0055] [0059] teach RRC setup is complete), the method comprising: 
receiving, from a wireless device, a RRC message comprising a resume connection request and data (pars [0077] [0080] teach a resume connection request); based on stored security information (pars [0209] [0215] teach security information), 

Johansson, in the same field of endeavor, teaches determining that the RRC message is suspicious (See paragraphs 0010-0011] [[0052-0053] teach an indication on whether to allow early data transmission (EDT). In step 1002, the UE initiates a random-access channel (RACH) procedure with EDT by transmitting a preamble (MSG1) to the base station over a physical RACH (PRACH) resource. In step 1003, the UE transmits an RRC connection or resume request (MSG3) to the base station upon receiving a random-access response (MSG2). In step 1004, the UE receives a contention resolution (MSG4) from the base station. MSG4 is bundled with downlink data when EDT is allowed for the UE which reads on the RRC message is suspicious).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kim to Johansson, in order to enhance data transmission reliability for machine-to-machine (M2M) systems such as Narrowband Internet of Things (NB-IoT) and LTE Machine Type Communication (MTC), optimizations are put in place to make possible transmissions of data that are integrated with the control procedures at the time of access (as suggested by Johansson in paragraphs [0004-0005]).

Regarding claims 2 and 12, Kim and Johansson teach the method of Claims 1, 11, Kim further teaches wherein taking the action comprises rejecting the wireless device without a suspend indication (pars [0080] [0188-0191] teach suspend procedure).  

Regarding claims 3 and 13, Kim and Johansson teach the method of Claims 1, 11, Kim further teaches wherein taking the action comprises releasing the wireless device without a suspend indication (pars [0080] [0188-0191] teach suspend procedure).  

	Regarding claims 9 and 19, Kim and Johansson teach the method of Claim 1, Kim does not clearly teach wherein taking the action comprises: receiving at least one additional RRC message comprising a resume request; determining that a threshold number of resume connection requests has been exceeded; and performing a release without suspend indication of the wireless device.  
Johansson, in the same field of endeavor, teaches wherein taking the action comprises: receiving at least one additional RRC message comprising a resume request; determining that a threshold number of resume connection requests has been exceeded; and performing a release without suspend indication of the wireless device (See paragraphs 0010-0011] [[0052-0053] teach an indication on whether to allow early data transmission (EDT). In step 1002, the UE initiates a random-access channel (RACH) procedure with EDT by transmitting a preamble (MSG1) to the base station over a physical RACH (PRACH) resource. In step 1003, the UE transmits an RRC connection or resume request (MSG3) to the base station upon receiving a random-access response (MSG2). In step 1004, the UE receives a contention resolution (MSG4) from the base station. MSG4 is bundled with downlink data when EDT is allowed for the UE which reads on the RRC message is suspicious).


	Regarding claims 10 and 20, Kim and Johansson teach the method of Claims 1, 11, Kim further teaches wherein the network node comprises a target network node associated with a request to resume an RRC connection of the wireless device f which was suspended from a source network node (pars [0080] [0182-0186]), and wherein taking the action comprises: sending a message to the source network node indicating that a context associated with the wireless device should not be deleted (pars [0215-0217] [0359] teach the resume procedure may not be performed until the process 3). Meanwhile, while resuming the context of the CIoT device, the base station may receive an RRC message (e.g., an RRC connection request message or a new RRC message) for transmitting CP data (or data transmitted by CP EDT) from the CIoT device. Thereafter, the base station can delete the context of the corresponding CIoT device which is resuming).  

Regarding to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

	Regarding claims 21 and 32, Kim and Johansson teach the network node of Claim 11, Kim further teaches wherein the network node comprises a target network node associated with a handover of the wireless device from a source network node to the target network node (pars [0011-0012] teach handover), and wherein when taking the action the processing circuitry is configured to execute the instructions to cause the network node to: send a context associated with the wireless device to the source network node (pars [0097] [0103] [0175] teach transmit a context associated with the UE).  

Allowable Subject Matter
9.	Claims 4-7, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 4, 14, the prior art of record fails to disclose wherein taking the action comprises investigating an authenticity of the wireless device by: storing the data included with the RRC message; transmitting a message to the wireless device to direct the wireless device to enter a connected state; receiving an additional message from the wireless device; and assessing the validity of the RRC message based on stored security information and information in the additional message as specified in the claim.
As to claims 7, 17, the prior art of record fails to disclose wherein: the RRC message comprises a security token; the stored security information comprises at least one additional security token associated with at least one previously received RRC 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MICHAEL T VU/
Primary Examiner, Art Unit 2641